Order                                                  Michigan Supreme Court
                                                             Lansing, Michigan

  February 2, 2021                                          Bridget M. McCormack,
                                                                        Chief Justice

  161241-2(23)                                                      Brian K. Zahra
                                                                  David F. Viviano
                                                              Richard H. Bernstein
                                                              Elizabeth T. Clement
                                                               Megan K. Cavanagh
  PEGASUS WIND, LLC,                                           Elizabeth M. Welch,
           Plaintiff-Appellee,                                               Justices

  v                                     SC: 161241-2
                                        COA: 351532; 351644
                                        Tuscola CC: 19-030703-AA;
                                        19-030723-AA
  JUNIATA TOWNSHIP, JUNIATA TOWNSHIP
  BOARD OF TRUSTEES, and JUNIATA
  TOWNSHIP PLANNING COMMISSION,
            Defendants-Appellants,
  and
  GREG AND CHERYL ACKERMAN,
  LYLE ACKERMAN, ROGER AND DIAN
  ADAMS, TIMOTHY AND KRISTI BARBER,
  BRADLEY AND GINGER BARNES, CAISTER
  FARMS, INC., STELLA CLINESMITH,
  CUMMINGS-MONVILLE FARMS LLC,
  ZELEM AND BARBARA ESTERLINE, FARM
  MANAGEMENT GROUP, LLC, STAN AND
  RITA FESSLER III, JOSEPH AND DEBRA
  FESSLER, STEVEN FINDLAY, GARNER
  LAND CO LLC, RONALD AND INGRID
  GOEBEL, GOODCHILD FAMILY FARMS,
  LLC, JANSON LAND COMPANY, LARACHA
  INVESTMENTS, LLC, CORI MILLER, SUE
  LYNN NEARING, VIRGIL NEARING,
  BRANDON PALM, HEIKI PALM,
  PARAMOUNT ENTERPRISES LAND, PAUL
  DOST FARMS, LLC, ROBERT PIKE, DAVID
  AND KAREN PRATT, LARRY RUCKLE,
  RUSSELL FAMILY LAND COMPANY, LLC,
  STARKEY FARMS, INC., ELAINE STOICK,
  GORDON AND DONNA TEDFORD, KELLY
  WRIGHT, FRED AND ALBERTA HESS, JAN
  AND BARB HESS, TOM HESS, HARLEY
  MIKKELSON,
             Plaintiffs-Appellees,
                                                                                                              2


v
JUNIATA TOWNSHIP, JUNIATA TOWNSHIP
BOARD OF TRUSTEES, and JUNIATA
TOWNSHIP PLANNING COMMISSION,
          Defendants-Appellants.

_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s October 27,
2020 order is considered, and it is DENIED, because we are not persuaded that
reconsideration of our previous order is warranted. MCR 7.311(G).




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        February 2, 2021
       a0125
                                                                            Clerk